EXAMINER'S AMENDMENT

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record alone or in combination does not teach in combination with the other limitations of claim “a second pyramid BLSTM layer configured to receive, as input, an output of the first pyramid BLSTM layer; at each of a first number of time steps, processing, using the bottom BLSTM layer, a respective feature representation of the input sequence to generate a respective bottom BLSTM layer output; processing, using the first pyramid BLSTM layer, the respective bottom BLSTM layer outputs generated for each of the first number of time steps to generate a sequence of first pyramid BLSTM layer outputs; at each of a second number of time steps: receiving, at the second pyramid BLSTM layer, a respective concatenation of consecutive first pyramid BLSTM layer outputs of the sequence of first pyramid BLSTM layer outputs generated using the first pyramid BLSTM layer; and processing, using the second pyramid BLSTM layer, the respective concatenation of consecutive first pyramid BLSTM layer outputs to generate a respective alternative feature representation for the corresponding time step of the second number of time steps; receiving, at an attention-based neural network executing on the data processing hardware, an alternative representation for the input sequence; and for each position in an output sequence, generating, using the attention-based neural network, a probability distribution over possible outputs by processing the alternative representation for the input sequence.”.
Regarding claim 11, the prior art of record alone or in combination does not teach in combination with the other limitations of claim “a second pyramid BLSTM layer configured to receive, as input, an output of the first pyramid BLSTM layer; at each of a first number of time steps, processing, using the bottom BLSTM layer, a respective feature representation of the input sequence to generate a respective bottom BLSTM layer output; processing, using the first pyramid BLSTM layer, the respective 
The dependent claims further limit the independent claims and are allowed.
The closest prior art of: Chrowoski (End-to-end Continuous Speech Recognition using Attention-based Recurrent NN: First Results) teaches a speech recognition system using a recurrent neural network with an attention mechanism that decides where to look in the input sequence to provide a context for emitting the next output (see section 1.2 and Fig. 1).
Gemello (US 9,627,532) teaches an artificial neural network for use in speech recognition that uses backprojection (Fig. 3) and processes data backward using a secondary pipeline (Fig. 7).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







	/MATTHEW H BAKER/               Primary Examiner, Art Unit 2659